DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zheng (US 2010/0220488 A1).
Regarding claim 1, Zheng teaches a photography lamp comprising:
a housing assembly (10; see at least figure 1) including a lamp barrel (14; see at least figure 2) with a light outlet end and an assembly rear end, and a rear cover  (191; see at least figure 2) disposed on the assembly rear end, wherein a main air inlet is disposed on the rear cover (193), an air outlet grille is disposed on a side wall (air venting holes 1413 provided in the outer surface of the wall 1412 of the lamp barrel close to the light outlet end (190; see at least figure 1 and 2);
a heat dissipation assembly (15; see at least figure 5) that movably disposed within the lamp barrel (see 14 in at least figure 5) , the heat dissipation assembly (15 and 18 combined; see paragraph [0022] where heat sink 15 and fan 18 are disclosed) and  includes a fan (18; see at least figure 5); and

wherein the fan (17) and the light source assembly (142; see paragraph [0017]) are connected and moved synchronously with each other, the fan (18) is located between the rear cover (191) and the light source assembly (142), an air outlet side of the fan faces the light source assembly (142), a spacing is arranged between the air outlet side of the fan (see at least figure 2) and the light source assembly (142; see at least figure 2), and the spacing is always facing the air outlet grille (1413; see at least figure 2) in the direction of the central axis of the lamp barrel (14; see at least figure 2)
Regarding claim 2, Zheng teaches the photography lamp as claimed in claim 1, wherein an auxiliary air inlet grille (1413; see at least figure 2) is disposed on a side wall of the lamp barrel (14; see at least figure 2) close to the assembly rear end (see positon of 1413 in at least figure 2), and the auxiliary air inlet grille (1413) is located between the rear cover (191) and an air inlet side of the fan (18; see at least figure 2).
Allowable Subject Matter
Claims 3-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 recites, inter alia, wherein the heat dissipation assembly comprises a radiator mounted between the fan and the light source assembly, wherein a plurality of fins are disposed with spacings therebetween to form the radiator; and a heat pipe 
Claims 4-10 are objected to based on dependency on an objected base claim.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Li (US 2015/0159851 A1) discloses an LED lamp comprising a fan 81 and a heat pipe radiator 82 that guides heat by the cavity of the duct cover 84 and discharged from the third vent hole 42 of the head cover.
Miyahara (US 2012/0206927 A1) teaches an LED lighting apparatus comprising an LED mounted base having an LED element, a heat-dissipating section and a heat pipe.
Chen (US 2012/0275163 A1) teaches a lighting device comprising a heat removal apparatus (10), light source module (20) and a barrel-shaped portion (243).
Baxter et al. (US 2012/0063116 A1) teach a light system for film, television, video capture and photography which includes a lens fixed in a housing, an array of high power LEDs.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510.  The examiner can normally be reached on Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/J.M.A/           Examiner, Art Unit 2875     

/DIANE I LEE/           Supervisory Patent Examiner, Art Unit 2875